Title: Thomas Lehre Sr. to James Madison, 15 September 1834
From: Lehre, Thomas Sr.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bradford Springs So Carolina,
                                
                                 Sept. 15. 1834.
                            
                        
                        
                        I have been much distress’d to hear, that you have lately been so ill as to be given over by your Physcians,
                            since which, I am happy to learn from an authentic source, that you have got much better, & in a fair way of being
                            restored to your usual state of health. God grant that your health may be renovated, & that you may live for many
                            years, not only on account of yourself, family, & friends, as well as on account of our beloved Country, that you
                            may continue to afford us the aid of your wisdom & Counsils in our present situation.
                        By the violence of parties which have lately sprung up amongst us, our Political Horizon is very much
                            darkened, I fear we are upon the Eve of a Revolution, which may destroy the Constitution & Government of our
                            blessed Country—I hope God in his infinite mercy will avert such an evil, & not let us fall a prey to the
                            ambition of a few designing demagogues.
                        The honor you conferred upon me, by appointing me Commissioner of Loans of the United States for this State,
                            at the commencement of the late War with Great Britain, has filled my mind with the greatest Love & respect for
                            you; were I to live to the age of Methusella, I will always cherish a lively remembrance of gratitude to you for your
                            goodness to me, & carry it with pleasure with me down to my grave. What adds to my pleasure on the occasion, is,
                            that I have disharged the duties of the above office, consistent with every principle of Moral Honor, & honesty,
                            as the Books of the Treasury, as well as the very honorable Testimonials I have received from the Comptroller of the
                            Treasury of the United States on the subject. A number of your old friends here, are very desirous to learn from yourself,
                            a true State of your health, therefore, as soon as you can find it convenient to inform me thereof, I will communicate
                            your information to them.
                        I hope God in his Divine goodness will again restore you to your usual State of health, & let you
                            live to serve your Country with your wisdom & Councils as you have heretofore done. With the highest
                            consideration, I remain, Dear Sir, Your Most Obedt Servt.
                        
                        
                            
                                Tho: Lehre Senr
                            
                        
                    